ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment filed 11 Aug 2022 has been entered.  Claims 1-14 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Kellner, Warnick, Branson, nor Stachnik, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“for each cycle of the plurality of radar cycles:  
select one detection from a first plurality of detections of the corresponding cycle for each one of two velocity components …
select one detection from a second plurality of detections for each one of at least one corresponding acceleration component comprised in the set of components; 
calculate the set of components based on the selected detections; 
determine a calculated radial velocity for each one of at least a part of non-selected detections in the first plurality of detections based on the calculated set of components; 
determine an error between each calculated radial velocity and the measured radial velocity for each one of at least the part of non-selected detections; and 
determine a number of inliers for the corresponding cycle, where an inlier corresponds to a detection with the corresponding error that falls below an inlier threshold; and 
choose, as a determined set of components for the target, the set of components from the calculated sets of components of the plurality of radar cycles that corresponds to a largest number of inliers among the determined numbers of inliers of the plurality of radar cycles.” 
as recited by claim 1 and similarly recited in claim(s) 8, over any of the prior art of record, alone or in combination.  Claims 2- 7 and 9-14 depend on claims 1 and 8; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Primary Examiner, Art Unit 3648